Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after May 5, 2020, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on May 5, 2020, and Drawings filed on May 5, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 9, 16 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


See In re Zietz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). Applicant in the claim does not specify that the machine-readable medium is or is not a storage media, and since storage media may be transitory as stated in the specification, the claim is interpreted as including transitory media. See MPEP 2111.01. Therefore, the claims are rejected as covering non statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007)(transitory embodiments are not directed to statutory subject matter).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (b) as being anticipated by Labaj et al., Patent No.: 9626080. 


With regard to claim 1:
Labaj discloses a system, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor, facilitate performance of operations, the operations comprising: selecting a child node in a hierarchical tree of styling data (column 39 line 52 to 60: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610..”); determining a path from the child node to a higher default node in the hierarchical tree (column 39 line 61 to column 40 line 2: “In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”);  and flattening the hierarchical tree with respect to the path into fixed (fig. 20 column 40 line 3 to line 20: “Additionally, the dialog1 EN_US property file 1604 has been modified from that represented by 1504 illustrated in FIG. 17 to include key-value pairs 1604a and 1604b. In this case, element 1604a specifies a key-value pair definition for HEIGHT which overrides any definition for HEIGHT provided in 1610 and 1606. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides the definitions for WIDTH specified in 1610 and 1606. In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in the US with an English language GUI (thereby only being concerned with EN_US property files), execution of 1602a may result in using definition 1604a and determining a value of 480 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 1.2*400=480). Additionally, execution of 1602b may result in using definition 1604b and determining a value of 660 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 1.2*550=660). ”), comprising traversing the path to obtain style property data from nodes in the path and generating a set of static style property values associated with the child node (fig. 20, column 41 line 19 to line 48: “In the example 1800 of FIG. 20, values specified using the HEIGHT and WIDTH keys such as described herein may be used to specify the size or dimensional properties of 1802. Element 1802 may represent the outermost UI element, such as a window, which is displayed for an executing dialog or wizard. As the dialog executes, additional child UI elements or components, such as 1804, 1806, 1808, and 1810, may be further displayed within the outermost UI element 1802. In the example 1800, elements 1804 and 1806 may be text boxes, and 1808 and 1810 may be buttons selected to perform action responsive to their respective selections. In one embodiment, the outermost UI element of the dialog or wizard may be specified using absolute sizes, such as expressed herein using numeric values (e.g., dialog 1 code and dialog2 code in FIGS. 15-19). Sizing of other child UI elements within the parent UI element 1802 may be performed using relative sizing or positioning as well as any suitable technique. UI elements 1804 and 1806 may be specified, for example, using relative sizes such as in terms of percentages of the parent UI element 1802. To further illustrate, UI element 1804 may have a size, such as its height property, expressed in terms of a percentage relative to the size of 1802, such as 50% thereby indicating to make 1804 have a height which is 50% of the height of 1802. With relative sizing used for child UI elements 1804, 1806, 1808 and 1810 and absolute size dimensions for height and width used for the outermost parent UI element 1802, the child UI elements 1804, 1806, 1808 and 1810 may be automatically resized to maintain the relative sizing as a percentage of the outermost parent UI element 1802.”) .

With regard to claim 2:
Labaj discloses the system of claim 1, wherein the selecting the child node in the hierarchical tree comprises obtaining a view object associated with a program tree (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”).wherein the view object is associated with a node identifier of the child node, and selecting the child node based on the node identifier ((fig. 20, column 41 line 19 to line 48: “In the example 1800 of FIG. 20, values specified using the HEIGHT and WIDTH keys such as described herein may be used to specify the size or dimensional properties of 1802. Element 1802 may represent the outermost UI element, such as a window, which is displayed for an executing dialog or wizard. As the dialog executes, additional child UI elements or components, such as 1804, 1806, 1808, and 1810, may be further displayed within the outermost UI element 1802. In the example 1800, elements 1804 and 1806 may be text boxes, and 1808 and 1810 may be buttons selected to perform action responsive to their respective selections. In one embodiment, the outermost UI element of the dialog or wizard may be specified using absolute sizes, such as expressed herein using numeric values (e.g., dialog 1 code and dialog2 code in FIGS. 15-19). Sizing of other child UI elements within the parent UI element 1802 may be performed using relative sizing or positioning as well as any suitable technique. UI elements 1804 and 1806 may be specified, for example, using relative sizes such as in terms of percentages of the parent UI element 1802. To further illustrate, UI element 1804 may have a size, such as its height property, expressed in terms of a percentage relative to the size of 1802, such as 50% thereby indicating to make 1804 have a height which is 50% of the height of 1802. With relative sizing used for child UI elements 1804, 1806, 1808 and 1810 and absolute size dimensions for height and width used for the outermost parent UI element 1802, the child UI elements 1804, 1806, 1808 and 1810 may be automatically resized to maintain the relative sizing as a percentage of the outermost parent UI element 1802.”).

With regard to claim 3:
Labaj discloses The system of claim 2, wherein the operations further comprise associating the set of static style property values with the view object  (fig. 20, column 41 line 19 to line 48: “In the example 1800 of FIG. 20, values specified using the HEIGHT and WIDTH keys such as described herein may be used to specify the size or dimensional properties of 1802. Element 1802 may represent the outermost UI element, such as a window, which is displayed for an executing dialog or wizard. As the dialog executes, additional child UI elements or components, such as 1804, 1806, 1808, and 1810, may be further displayed within the outermost UI element 1802. In the example 1800, elements 1804 and 1806 may be text boxes, and 1808 and 1810 may be buttons selected to perform action responsive to their respective selections. In one embodiment, the outermost UI element of the dialog or wizard may be specified using absolute sizes, such as expressed herein using numeric values (e.g., dialog 1 code and dialog2 code in FIGS. 15-19). Sizing of other child UI elements within the parent UI element 1802 may be performed using relative sizing or positioning as well as any suitable technique. UI elements 1804 and 1806 may be specified, for example, using relative sizes such as in terms of percentages of the parent UI element 1802. To further illustrate, UI element 1804 may have a size, such as its height property, expressed in terms of a percentage relative to the size of 1802, such as 50% thereby indicating to make 1804 have a height which is 50% of the height of 1802. With relative sizing used for child UI elements 1804, 1806, 1808 and 1810 and absolute size dimensions for height and width used for the outermost parent UI element 1802, the child UI elements 1804, 1806, 1808 and 1810 may be automatically resized to maintain the relative sizing as a percentage of the outermost parent UI element 1802.”).

With regard to claim 4:
Labaj discloses the system of claim 3, wherein the operations further comprise running the program, including rendering a representation of an instance of the view object based on the set of static style property values associated with the view object  (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”).


With regard to claim 5:
Labaj discloses the system of claim 1, wherein the selecting the child node in the hierarchical tree comprises obtaining a view object associated with a program (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”), wherein the view object is associated with a node identifier of the child node (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”), and wherein the flattening the tree occurs as part of compiling the program (fig. 20, column 41 line 19 to column 40 line 2: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610. In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”).

With regard to claim 6:
Labaj discloses The system of claim 1, wherein the selecting the child node in the hierarchical tree comprises obtaining a view object associated with a program (fig. 20, column 41 line 19 to line 48: “In the example 1800 of FIG. 20, values specified using the HEIGHT and WIDTH keys such as described herein may be used to specify the size or dimensional properties of 1802. Element 1802 may represent the outermost UI element, such as a window, which is displayed for an executing dialog or wizard. As the dialog executes, additional child UI elements or components, such as 1804, 1806, 1808, and 1810, may be further displayed within the outermost UI element 1802. In the example 1800, elements 1804 and 1806 may be text boxes, and 1808 and 1810 may be buttons selected to perform action responsive to their respective selections. In one embodiment, the outermost UI element of the dialog or wizard may be specified using absolute sizes, such as expressed herein using numeric values (e.g., dialog 1 code and dialog2 code in FIGS. 15-19). Sizing of other child UI elements within the parent UI element 1802 may be performed using relative sizing or positioning as well as any suitable technique. UI elements 1804 and 1806 may be specified, for example, using relative sizes such as in terms of percentages of the parent UI element 1802. To further illustrate, UI element 1804 may have a size, such as its height property, expressed in terms of a percentage relative to the size of 1802, such as 50% thereby indicating to make 1804 have a height which is 50% of the height of 1802. With relative sizing used for child UI elements 1804, 1806, 1808 and 1810 and absolute size dimensions for height and width used for the outermost parent UI element 1802, the child UI elements 1804, 1806, 1808 and 1810 may be automatically resized to maintain the relative sizing as a percentage of the outermost parent UI element 1802.”), wherein the view object is associated with a node identifier of the child node (column 41 line 49 to 59: “  Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”), and wherein the flattening the tree occurs as part of loading the program (fig. 20, column 41 line 19 to column 40 line 2: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610. In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”).
.

With regard to claim 7:
Labaj discloses The system of claim 1, wherein the generating the set of static style property values associated with the child node comprises overriding at least one common style property value obtained from a higher node while traversing the path with a style property value of obtained from a lower node in the path (column 37 line 52 to column 38 line 11: “Referring to FIG. 16, shown is a second example of an embodiment illustrating use of techniques herein. In the example 1400, the code for dialog 1 1402, code the dialog 2 1408, common property file 1406 and dialog2 property file 1410 may be as described above in connection with FIG. 15. In this example, dialog1's property files 1404, dialog1_EN_US.PROP, includes key value pairs 1404a and 1404b providing new or revised definitions for keys HEIGHT and WIDTH. In other words, the definition for key HEIGHT of 1404a in the dialog1 property file 1404 overrides the definition for key HEIGHT of 1406a in the common property file 1406. Similarly, the definition for key WIDTH of 1404b in the dialog1 property file 1404 overrides the definition for key WIDTH of 1406b in the common property file 1406. As described with FIG. 15, the lookup service only uses property files for the US with an English language client/dialog UI. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402a of dialog 1 1402, the definition 1404a of property file 1404 is used and a value of 400*1.2=480 is determined for HEIGHT. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402b of dialog 1 1402, the definition 1404b of property file 1404 is used and a value of 550*1.2=660 is determined for WIDTH. In this second example, evaluation of 1404a and 1404b are as described in connection with FIG. 15.).


With regard to claim 8:
Labaj discloses The system of claim 1, wherein the generating the set of static style property values associated with the child node comprises blocking overriding of at least one common style property value obtained from a higher node in the path by not overriding the at least one common style property value with a style property value obtainable from a lower node in the path (column 37 line 10 to line 26: “In this example, line 1306a of common property file 1306 specifies a definition for HEIGHT which is not further redefined or overridden in any of the property files 1304 and 1310 so the definition specified by 1306a is used for the key HEIGHT in both dialog1 1302 and dialog 2 1308. Execution of statement 1302a of dialog1 1302 uses 1306a to determine a value of 400 for HEIGHT. In connection with determining a value for HEIGHT as a result of resolution or lookup processing performed for 1302a, element 1306a indicates that parameter 0 in the template for HEIGHT has a value of 400 which is multiplied by 1.0 resulting in 400. Execution of statement 1304a of dialog2 1308 uses 1306a to determine a value of 200 for HEIGHT. In connection with determining a value for HEIGHT as a result of resolution or lookup processing performed for 1304a, element 1306a indicates that parameter 0 in the template for HEIGHT has a value of 200 which is multiplied by 1.0 resulting in 200.”).

With regard to claim 9:
Labaj discloses A method comprising: accessing a hierarchical tree of styling data, in which nodes of the tree represent style data(fig. 18 and 19, column 39 line 52 to 60: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610..”), and child nodes override higher style data inherited from one or more higher nodes with child style data (column 37 line 52 to column 38 line 11: “Referring to FIG. 16, shown is a second example of an embodiment illustrating use of techniques herein. In the example 1400, the code for dialog 1 1402, code the dialog 2 1408, common property file 1406 and dialog2 property file 1410 may be as described above in connection with FIG. 15. In this example, dialog1's property files 1404, dialog1_EN_US.PROP, includes key value pairs 1404a and 1404b providing new or revised definitions for keys HEIGHT and WIDTH. In other words, the definition for key HEIGHT of 1404a in the dialog1 property file 1404 overrides the definition for key HEIGHT of 1406a in the common property file 1406. Similarly, the definition for key WIDTH of 1404b in the dialog1 property file 1404 overrides the definition for key WIDTH of 1406b in the common property file 1406. As described with FIG. 15, the lookup service only uses property files for the US with an English language client/dialog UI. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402a of dialog 1 1402, the definition 1404a of property file 1404 is used and a value of 400*1.2=480 is determined for HEIGHT. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402b of dialog 1 1402, the definition 1404b of property file 1404 is used and a value of 550*1.2=660 is determined for WIDTH. In this second example, evaluation of 1404a and 1404b are as described in connection with FIG. 15.); obtaining view objects associated with a program, in which respective view objects are mapped to respective nodes in the hierarchical tree (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”); and flattening the tree comprising traversing the hierarchical tree for the respective view objects, including, for respective view objects, determining respective sets of static style property values obtained by traversing the hierarchical tree based on the respective mapped-to nodes(fig. 20, column 41 line 19 to line 48: “In the example 1800 of FIG. 20, values specified using the HEIGHT and WIDTH keys such as described herein may be used to specify the size or dimensional properties of 1802. Element 1802 may represent the outermost UI element, such as a window, which is displayed for an executing dialog or wizard. As the dialog executes, additional child UI elements or components, such as 1804, 1806, 1808, and 1810, may be further displayed within the outermost UI element 1802. In the example 1800, elements 1804 and 1806 may be text boxes, and 1808 and 1810 may be buttons selected to perform action responsive to their respective selections. In one embodiment, the outermost UI element of the dialog or wizard may be specified using absolute sizes, such as expressed herein using numeric values (e.g., dialog 1 code and dialog2 code in FIGS. 15-19). Sizing of other child UI elements within the parent UI element 1802 may be performed using relative sizing or positioning as well as any suitable technique. UI elements 1804 and 1806 may be specified, for example, using relative sizes such as in terms of percentages of the parent UI element 1802. To further illustrate, UI element 1804 may have a size, such as its height property, expressed in terms of a percentage relative to the size of 1802, such as 50% thereby indicating to make 1804 have a height which is 50% of the height of 1802. With relative sizing used for child UI elements 1804, 1806, 1808 and 1810 and absolute size dimensions for height and width used for the outermost parent UI element 1802, the child UI elements 1804, 1806, 1808 and 1810 may be automatically resized to maintain the relative sizing as a percentage of the outermost parent UI element 1802.”) , and associating the respective view objects with the respective sets of static style property values  (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”).

With regard to claim 10:
Labaj discloses The method of claim 9, wherein the flattening the tree occurs as part of a compiling operation of the program (fig. 20, column 41 line 19 to column 40 line 2: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610. In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”).
.

With regard to claim 11:
Labaj discloses The method of claim 10, further comprising running the program, including rendering representations of instances of the respective view objects based on the respective static sets of style property values to which the respective view objects are mapped  (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”).

With regard to claim 12:
Labaj discloses The method of claim 9, wherein the flattening the tree occurs as part of loading the program (fig. 20, column 41 line 19 to column 40 line 2: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610. In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”).
.

With regard to claim 13:
Labaj discloses The method of claim 12, further comprising running the program, including rendering representations of instances of the respective view objects based on the respective static sets of style property values to which the respective view objects are mapped (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”).

With regard to claim 14:
Labaj discloses The method of claim 9, wherein the flattening the tree comprises generating a set of static style property values for a view object, including locating a child node associated with the view object (column 39 line 52 to 60: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610..”), determining a traversal fath including one or more higher nodes in the tree relative to the child node(column 39 line 61 to column 40 line 2: “In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”); , and obtaining style property values from the nodes in the traversal path, in which style property values of lower nodes in the traversal path override style property values of higher nodes for style properties that are in common in the traversal path (column 37 line 52 to column 38 line 11: “Referring to FIG. 16, shown is a second example of an embodiment illustrating use of techniques herein. In the example 1400, the code for dialog 1 1402, code the dialog 2 1408, common property file 1406 and dialog2 property file 1410 may be as described above in connection with FIG. 15. In this example, dialog1's property files 1404, dialog1_EN_US.PROP, includes key value pairs 1404a and 1404b providing new or revised definitions for keys HEIGHT and WIDTH. In other words, the definition for key HEIGHT of 1404a in the dialog1 property file 1404 overrides the definition for key HEIGHT of 1406a in the common property file 1406. Similarly, the definition for key WIDTH of 1404b in the dialog1 property file 1404 overrides the definition for key WIDTH of 1406b in the common property file 1406. As described with FIG. 15, the lookup service only uses property files for the US with an English language client/dialog UI. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402a of dialog 1 1402, the definition 1404a of property file 1404 is used and a value of 400*1.2=480 is determined for HEIGHT. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402b of dialog 1 1402, the definition 1404b of property file 1404 is used and a value of 550*1.2=660 is determined for WIDTH. In this second example, evaluation of 1404a and 1404b are as described in connection with FIG. 15.).

With regard to claim 15:
Labaj discloses The method of claim 14, wherein the obtaining the property values comprising merging a property value of a lower node with a common existing property value in the set of set of static style property values by overriding the common existing property value with the property value of the lower node (column 37 line 51 to column 38 line 11: “Referring to FIG. 16, shown is a second example of an embodiment illustrating use of techniques herein. In the example 1400, the code for dialog 1 1402, code the dialog 2 1408, common property file 1406 and dialog2 property file 1410 may be as described above in connection with FIG. 15. In this example, dialog1's property files 1404, dialog1_EN_US.PROP, includes key value pairs 1404a and 1404b providing new or revised definitions for keys HEIGHT and WIDTH. In other words, the definition for key HEIGHT of 1404a in the dialog1 property file 1404 overrides the definition for key HEIGHT of 1406a in the common property file 1406. Similarly, the definition for key WIDTH of 1404b in the dialog1 property file 1404 overrides the definition for key WIDTH of 1406b in the common property file 1406. As described with FIG. 15, the lookup service only uses property files for the US with an English language client/dialog UI. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402a of dialog 1 1402, the definition 1404a of property file 1404 is used and a value of 400*1.2=480 is determined for HEIGHT. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402b of dialog 1 1402, the definition 1404b of property file 1404 is used and a value of 550*1.2=660 is determined for WIDTH. In this second example, evaluation of 1404a and 1404b are as described in connection with FIG. 15.”).

With regard to claim 16:
Labaj discloses One or more machine-readable media having machine-executable instructions, which when executed perform operations, the operations comprising: associating a hierarchical tree of styling data with a program (fig. 20, column 41 line 19 to line 48: “In the example 1800 of FIG. 20, values specified using the HEIGHT and WIDTH keys such as described herein may be used to specify the size or dimensional properties of 1802. Element 1802 may represent the outermost UI element, such as a window, which is displayed for an executing dialog or wizard. As the dialog executes, additional child UI elements or components, such as 1804, 1806, 1808, and 1810, may be further displayed within the outermost UI element 1802. In the example 1800, elements 1804 and 1806 may be text boxes, and 1808 and 1810 may be buttons selected to perform action responsive to their respective selections. In one embodiment, the outermost UI element of the dialog or wizard may be specified using absolute sizes, such as expressed herein using numeric values (e.g., dialog 1 code and dialog2 code in FIGS. 15-19). Sizing of other child UI elements within the parent UI element 1802 may be performed using relative sizing or positioning as well as any suitable technique. UI elements 1804 and 1806 may be specified, for example, using relative sizes such as in terms of percentages of the parent UI element 1802. To further illustrate, UI element 1804 may have a size, such as its height property, expressed in terms of a percentage relative to the size of 1802, such as 50% thereby indicating to make 1804 have a height which is 50% of the height of 1802. With relative sizing used for child UI elements 1804, 1806, 1808 and 1810 and absolute size dimensions for height and width used for the outermost parent UI element 1802, the child UI elements 1804, 1806, 1808 and 1810 may be automatically resized to maintain the relative sizing as a percentage of the outermost parent UI element 1802.”); loading or compiling the program, including flattening the hierarchical tree of styling data flattening the hierarchical tree into fixed sets of style property values(fig. 20, column 41 line 19 to column 40 line 2: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610. In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”), the flattening comprising: locating a child node in the hierarchical tree of styling data based on information contained in a view object of the program (fig. 20, column 41 line 19 to column 40 line 2: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610. In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100). .”).; determining a path from the child node to a higher default node in the hierarchical tree (column 39 line 61 to column 40 line 2: “In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”); and traversing the path to obtain style property data from nodes in the path to generate a set of static style property values associated with the child node(fig. 20, column 41 line 19 to column 40 line 2: “The dialog1 FR_FR property file 1608 has been modified from that represented by 1508 illustrated in FIG. 17 to include key-value pairs 1608a and 1608b. In this case, element 1608a specifies a key-value pair definition for HEIGHT which overrides 1610a, the definition and value for HEIGHT in the common FR_FR property file 1610. Similarly, element 1608b specifies a key-value pair definition for WIDTH which overrides 1610b the definition and value for WIDTH in the common FR_FR property file 1610. In the example 1600, based on the lookup chain or order discussed above (e.g., with FIG. 17) when executing dialog1 1602 in France with a French language GUI, execution of 1602a may result in using definition 1608a and determining a value of 800 for the key HEIGHT (e.g., parameter 0 is 400 which evaluates to 2.0*400=800). Additionally, execution of 1602b may result in using definition 1608b and determining a value of 1100 for the key WIDTH (e.g., parameter 0 is 550 which evaluates to 2.0*550=1100).”); and associating the set of static style property values with the view object(fig. 20, column 41 line 19 to line 48: “In the example 1800 of FIG. 20, values specified using the HEIGHT and WIDTH keys such as described herein may be used to specify the size or dimensional properties of 1802. Element 1802 may represent the outermost UI element, such as a window, which is displayed for an executing dialog or wizard. As the dialog executes, additional child UI elements or components, such as 1804, 1806, 1808, and 1810, may be further displayed within the outermost UI element 1802. In the example 1800, elements 1804 and 1806 may be text boxes, and 1808 and 1810 may be buttons selected to perform action responsive to their respective selections. In one embodiment, the outermost UI element of the dialog or wizard may be specified using absolute sizes, such as expressed herein using numeric values (e.g., dialog 1 code and dialog2 code in FIGS. 15-19). Sizing of other child UI elements within the parent UI element 1802 may be performed using relative sizing or positioning as well as any suitable technique. UI elements 1804 and 1806 may be specified, for example, using relative sizes such as in terms of percentages of the parent UI element 1802. To further illustrate, UI element 1804 may have a size, such as its height property, expressed in terms of a percentage relative to the size of 1802, such as 50% thereby indicating to make 1804 have a height which is 50% of the height of 1802. With relative sizing used for child UI elements 1804, 1806, 1808 and 1810 and absolute size dimensions for height and width used for the outermost parent UI element 1802, the child UI elements 1804, 1806, 1808 and 1810 may be automatically resized to maintain the relative sizing as a percentage of the outermost parent UI element 1802.”). 

With regard to claim 17:
Labaj discloses The one or more machine-readable media of claim 16, wherein the operations further comprise running the program, including rendering a styled instance of the view object (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”)., comprising applying the set of static style property values associated with the view object to data of the instance of the view object (column 41 line 49 to 60: “Thus, one use of techniques herein with the common property file, such as element 1306 of FIG. 15, may be to specify the HEIGHT and WIDTH key values used as UI element properties that define the dimensions of the outermost UI element for every dialog or wizard for an application. In the event it is desirable to change the dimensions, the dimensions may be modified for all dialogs and wizards of the application by simply modifying the values in the common_EN_US.PROP file 1306 of FIG. 15 (assuming that property files 1304, 1310 do not include definitions for the HEIGHT and WIDTH keys thereby overriding definitions in the common property file 1306).”).


With regard to claim 18:
(column 37 line 52 to column 38 line 11: “Referring to FIG. 16, shown is a second example of an embodiment illustrating use of techniques herein. In the example 1400, the code for dialog 1 1402, code the dialog 2 1408, common property file 1406 and dialog2 property file 1410 may be as described above in connection with FIG. 15. In this example, dialog1's property files 1404, dialog1_EN_US.PROP, includes key value pairs 1404a and 1404b providing new or revised definitions for keys HEIGHT and WIDTH. In other words, the definition for key HEIGHT of 1404a in the dialog1 property file 1404 overrides the definition for key HEIGHT of 1406a in the common property file 1406. Similarly, the definition for key WIDTH of 1404b in the dialog1 property file 1404 overrides the definition for key WIDTH of 1406b in the common property file 1406. As described with FIG. 15, the lookup service only uses property files for the US with an English language client/dialog UI. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402a of dialog 1 1402, the definition 1404a of property file 1404 is used and a value of 400*1.2=480 is determined for HEIGHT. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402b of dialog 1 1402, the definition 1404b of property file 1404 is used and a value of 550*1.2=660 is determined for WIDTH. In this second example, evaluation of 1404a and 1404b are as described in connection with FIG. 15.).

With regard to claim 19:
Labaj discloses The one or more machine-readable media of claim 16, wherein the traversing the path comprises, starting with a default node of the path towards the child node, obtaining style property values for the set of static style property values, including blocking overriding of at least one common style property value in the set of static style property values obtained from a higher node in the path by not overriding the at least one common style property value with a style property value obtainable from a lower node in the path (column 37 line 10 to line 26: “In this example, line 1306a of common property file 1306 specifies a definition for HEIGHT which is not further redefined or overridden in any of the property files 1304 and 1310 so the definition specified by 1306a is used for the key HEIGHT in both dialog1 1302 and dialog 2 1308. Execution of statement 1302a of dialog1 1302 uses 1306a to determine a value of 400 for HEIGHT. In connection with determining a value for HEIGHT as a result of resolution or lookup processing performed for 1302a, element 1306a indicates that parameter 0 in the template for HEIGHT has a value of 400 which is multiplied by 1.0 resulting in 400. Execution of statement 1304a of dialog2 1308 uses 1306a to determine a value of 200 for HEIGHT. In connection with determining a value for HEIGHT as a result of resolution or lookup processing performed for 1304a, element 1306a indicates that parameter 0 in the template for HEIGHT has a value of 200 which is multiplied by 1.0 resulting in 200.”).

With regard to claim 20:
Labaj discloses The one or more machine-readable media of claim 16, wherein the traversing the path comprises, starting with a default node of the path towards the child node, obtaining style property values for the set of static style property values, including overriding a common style property value in the set of static style property values obtained as a first style property value from a higher node in the path with a second style property value obtained from a lower node in the path(column 37 line 52 to column 38 line 11: “Referring to FIG. 16, shown is a second example of an embodiment illustrating use of techniques herein. In the example 1400, the code for dialog 1 1402, code the dialog 2 1408, common property file 1406 and dialog2 property file 1410 may be as described above in connection with FIG. 15. In this example, dialog1's property files 1404, dialog1_EN_US.PROP, includes key value pairs 1404a and 1404b providing new or revised definitions for keys HEIGHT and WIDTH. In other words, the definition for key HEIGHT of 1404a in the dialog1 property file 1404 overrides the definition for key HEIGHT of 1406a in the common property file 1406. Similarly, the definition for key WIDTH of 1404b in the dialog1 property file 1404 overrides the definition for key WIDTH of 1406b in the common property file 1406. As described with FIG. 15, the lookup service only uses property files for the US with an English language client/dialog UI. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402a of dialog 1 1402, the definition 1404a of property file 1404 is used and a value of 400*1.2=480 is determined for HEIGHT. Using the predefined lookup chains of property files for runtime resolution in connection with statement 1402b of dialog 1 1402, the definition 1404b of property file 1404 is used and a value of 550*1.2=660 is determined for WIDTH. In this second example, evaluation of 1404a and 1404b are as described in connection with FIG. 15.)., and blocking overriding of another common style property value in the set of static style property values obtained as a third style property value from a higher node in the path by not overriding the third style property value with a fourth style property value obtainable from a lower node in the path(column 37 line 10 to line 26: “In this example, line 1306a of common property file 1306 specifies a definition for HEIGHT which is not further redefined or overridden in any of the property files 1304 and 1310 so the definition specified by 1306a is used for the key HEIGHT in both dialog1 1302 and dialog 2 1308. Execution of statement 1302a of dialog1 1302 uses 1306a to determine a value of 400 for HEIGHT. In connection with determining a value for HEIGHT as a result of resolution or lookup processing performed for 1302a, element 1306a indicates that parameter 0 in the template for HEIGHT has a value of 400 which is multiplied by 1.0 resulting in 400. Execution of statement 1304a of dialog2 1308 uses 1306a to determine a value of 200 for HEIGHT. In connection with determining a value for HEIGHT as a result of resolution or lookup processing performed for 1304a, element 1306a indicates that parameter 0 in the template for HEIGHT has a value of 200 which is multiplied by 1.0 resulting in 200.”).
Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewin et al., Pub. No.: 2013/0159893, A user interface (UI) system where at a UI client engine is associated with an application, and a UI rendering engine is associated with the client engine. The UI client engine receives, from a UI client engine associated with an application, a UI component tree comprising: UI component nodes having associated predefined contextual rendering information, and a custom rendering element node having associated incomplete contextual rendering information; generating UI rendering instructions in accordance with the UI component tree by: for each UI component node, using the predefined contextual rendering information to generate UI component rendering instructions, for the custom rendering element node, retrieving custom rendering instructions generated by the application and generating incomplete rendering instructions based on the incomplete contextual rendering information; and combines the UI component rendering instructions, the incomplete rendering instructions and the retrieved custom rendering instructions; renders the UI in accordance with the generated UI rendering instructions.
Wright et al, Pub. No.: 2009/0063517A1 discloses a method wherein an object may be dragged to a new location on the web page and dropped. The new location of the dragged object may on top of another defined object on the web page, or into one of multiple defined regions within the web page.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.